PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                   _______________

                        No. 15-2729
                     ________________

             S.B., A Minor By Her Parent and
            Legal Guardian Azania Muwwakkil;
         AZANIA MUWWAKKIL, In Her Own Right,
                                        Appellants
                           v.

         KINDERCARE LEARNING CENTERS, LLC
                   _____________

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                   (E.D. No. 2-15-cv-01499)
        District Judge: Honorable Eduardo C. Robreno
                        _____________

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                        March 1, 2016

Before: SMITH, HARDIMAN & SLOVITER, Circuit Judges.

                    (Filed: March 10, 2016)
Rhonda H. Wilson, Esq.
Suite 820
1500 John F. Kennedy Blvd.
Two Penn Center Plaza
Philadelphia, PA 19102
              Counsel for Appellants

Edward A. Greenberg, Esq.
Kristin A. Topolewski, Esq.
Ward Greenberg
1835 Market Street
Suite 650
Philadelphia, PA 19103
              Counsel for Appellee

                                  ______________________

                                         OPINION
                                  ______________________

            SLOVITER, Circuit Judge.

                    S.B. and Azania Muwwakkil appeal from an order of
             the District Court granting in part and denying in part their
             motion for voluntary dismissal without prejudice. For the
             reasons that follow, we lack jurisdiction and will dismiss the
             appeal.

                                           I.

                    S.B., a minor, was allegedly injured at a daycare center
             operated by Appellee KinderCare Learning Centers, LLC
             (“KinderCare”) when another child tore a hair braid from her




                                                2
scalp. Based on this incident, her mother, Muwwakkil,
retained counsel and filed a complaint against KinderCare in
the Court of Common Pleas of Philadelphia County. The
complaint alleged that KinderCare is responsible for S.B.’s
injuries because it was negligent in operating the daycare
center. KinderCare removed the action to the District Court
for the Eastern District of Pennsylvania.

        After removal, Muwwakkil retained a different
attorney who promptly filed a motion for voluntary dismissal
without prejudice pursuant to Federal Rule of Civil Procedure
41. According to counsel, the lawsuit was prematurely filed
because S.B., as a four-year-old, is too young to articulate
details about the alleged incident and how it has affected her.
KinderCare opposed the motion. The District Court granted
the motion in part, denied the motion in part, and dismissed
the case without prejudice. In doing so, the District Court
imposed two conditions on the right of S.B. and Muwwakkil
to refile the case: (1) that they pay KinderCare reasonable
attorneys’ fees, to be determined by the District Court upon
receiving an affidavit of costs; and (2) that they refile their
complaint by June 24, 2019, approximately four years from
the date of the order, with the possibility of extending that
deadline by a showing of good cause. Instead of submitting
an objection to KinderCare’s affidavit of costs, and before the
District Court entered a final order, S.B. and Muwwakkil
filed the instant appeal challenging the imposition of these
conditions on their right to refile.

                             II.

       Our jurisdiction is limited generally to reviewing the
“final decisions” of district courts. 28 U.S.C. § 1291. A final




                                   3
decision is one that “ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.”
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996)
(quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).
Typically, a dismissal without prejudice is not a final decision
because the plaintiff may refile the complaint, thereby
creating the risk of “piecemeal” appellate litigation.1 Camesi
v. Univ. of Pittsburgh Med. Ctr., 729 F.3d 239, 244 (3d Cir.
2013). This is particularly true where, as here, the party
appealing is a plaintiff who moved for voluntary dismissal
under Rule 41(a)(2). See Empire Volkswagen Inc. v. World-
Wide Volkswagen Corp., 814 F.2d 90, 94 (2d Cir. 1987).

        Although we have not yet had occasion to consider it,
other courts have applied an exception to this jurisdictional
bar where a district court dismisses a case without prejudice
but, in doing so, imposes unreasonably onerous conditions on
the plaintiff’s right to refile the dismissed action. These
courts have used the term “legal prejudice” to describe such
conditions. See, e.g., LeCompte v. Mr. Chip, Inc., 528 F.2d
601, 604 (5th Cir. 1976) (finding legal prejudice where, as an

       1
         A plaintiff who agrees to “stand” on the dismissed
complaint by refraining from refiling the same action may
obtain appellate review because there is no risk of multiple
appeals. Fassett v. Delta Kappa Epsilon (New York), 807
F.2d 1150, 1156-57 (3d Cir. 1986). Here, however, the
assertion of S.B. and Muwwakkil that they “will stand on the
complaint” is of no consequence. See Appellant’s Br. at 8.
They cannot stand on their complaint when they have made it
clear that they plan to refile a different complaint in the
future.




                                  4
additional condition of refiling, plaintiff was required to
“prove his case preliminarily to the district court” by
“affirmatively demonstrat[ing] that the case should be
reopened and that he possesses a valid cause of action”);
Versa Prods., Inc. v. Home Depot, USA, Inc., 387 F.3d 1325,
1327-28 (11th Cir. 2004) (no legal prejudice where payment
of attorney’s fees was condition of refiling); Duffy v. Ford
Motor Co., 218 F.3d 623, 627-29 (6th Cir. 2000) (no legal
prejudice where conditions were the imposition of fees and
the requirement that evidentiary rulings of dismissed action
would apply prospectively to any refiled action); Bowers v.
St. Louis Sw. Ry. Co., 668 F.2d 369, 369 (8th Cir. 1981) (per
curiam) (no legal prejudice where condition was that lawsuit,
if refiled, must be brought in “either the state or federal courts
of Arkansas”).

        The legal prejudice exception is consistent with case
law in this circuit holding that a dismissal without prejudice
may be appealed under circumstances where the plaintiff’s
ability to refile is foreclosed. See, e.g., Ahmed v. Dragovich,
297 F.3d 201, 207 (3d Cir. 2002) (noting that an order
dismissing a case without prejudice was a final, appealable
order where the statute of limitations had expired and any
attempt at refiling would have been unsuccessful); Welch v.
Folsom, 925 F.2d 666, 668 (3d Cir. 1991) (summarizing
circuit authority concerning circumstances where dismissal
without prejudice was appealable). We therefore follow other
circuits in adopting the legal prejudice exception to the final
judgment rule.

       This case, however, does not fall within the legal
prejudice exception because the conditions imposed by the
District Court do not “severely circumscribe” or render




                                   5
“uncertain” the ability of S.B. and Muwwakkil to refile their
complaint. LeCompte, 528 F.2d at 604.

       First, the requirement that S.B. and Muwwakkil pay
KinderCare reasonable attorneys’ fees is a commonly
imposed prerequisite to refiling that courts have held does not
typically trigger an exception to the rule that we review only
final decisions. See Versa Prods., Inc., 387 F.3d at 1328;
Duffy, 218 F.3d at 628. But see Cauley v. Wilson, 754 F.2d
769, 771 (7th Cir. 1985). Some courts have held that the
imposition of costs may constitute legal prejudice when the
amount of the costs imposed is so high as to be objectively
unreasonable. Yoffe v. Keller Indus., Inc., 580 F.2d 126, 131
(5th Cir. 1978) (“There will be cases in which the amount of
money set as the price of a voluntary dismissal without
prejudice is so clearly unreasonable as to amount to
appealable ‘legal prejudice’ or to warrant review through a
prerogative writ.”); Duffy, 218 F.3d at 628 (“[W]e conclude
that an appealing party must show that a cost condition is
objectively unreasonable, without regard to that party’s
financial means, in order to demonstrate legal prejudice.”). In
this case, however, the amount of costs imposed remains
undetermined because S.B. and Muwwakkil filed their notice
of appeal without submitting an objection to KinderCare’s




                                  6
affidavit of costs and before the District Court entered a final
order specifying the amount to be awarded.2

       Second, the condition that S.B. and Muwwakkil refile
their case by June 24, 2019, does not amount to legal
prejudice because it does not result in uncertainty as to
whether they will be permitted to refile their action. S.B. and
Muwwakkil are correct that, were it not for this condition,
Pennsylvania’s applicable statute of limitations would not
expire until S.B.’s twentieth birthday. Rule 41(a), however,
authorizes the District Court to condition a voluntary
dismissal “on terms that the court considers proper,” Fed. R.
Civ. P. 41, as long as they are designed to protect the
defendant and do not create burdensome obstacles to refiling,
see Versa Prods., Inc., 387 F.3d at 1327-28. Here, the
District Court imposed a deadline on refiling to accommodate
KinderCare’s concern that defending against a refiled lawsuit
would become increasingly difficult with the passage of time.
The Court, however, emphasized that the deadline can be

       2
          The fact that there is no final order identifying the
amount of costs imposed is an additional reason we lack
jurisdiction. The order under review states only that S.B. and
Muwwakkil must pay “Defendant reasonable attorneys’ fees
and costs as determined by the Court.” App. at 3. Without
knowing what fees (if any) the District Court might find are
“reasonable,” we lack a basis for review. See Duffy, 218 F.3d
at 626 (explaining case history and noting that previously
dismissed appeal would have been “premature” because “the
amount of fees payable to the defendant had not yet been
specified”).




                                  7
extended for good cause, considering such factors as S.B.’s
cognitive ability and readiness to proceed.

       For the foregoing reasons, this appeal does not qualify
for an exception to the final judgment rule. Accordingly, we
will dismiss for lack of jurisdiction.3 In holding that this
appeal is barred by 28 U.S.C. § 1291, we express no opinion




      3
         In doing so, we note that S.B. and Muwwakkil are
not permanently foreclosed from obtaining appellate review
of the conditions imposed by the District Court. For instance,
an order dismissing the case with prejudice for failure to
comply with these conditions would constitute a final,
appealable order. See Mortg. Guar. Ins. Corp. v. Richard
Carlyon Co., 904 F.2d 298, 301 n.5 (5th Cir. 1990) (“Another
option traditionally open to a plaintiff who disagrees with the
conditions imposed by the court upon a Rule 41(a)(2)
dismissal is to refuse to comply with the condition. In such a
case, the court may convert the dismissal into a dismissal with
prejudice. The dismissal would then be appealable as a
decision on the merits.”); Herring v. City of Whitehall, 804
F.2d 464, 466 & n.2 (8th Cir. 1986) (permitting appeal from
dismissal with prejudice ordered after plaintiffs failed to
comply with condition that they pay attorney’s fees upon
refiling a case voluntarily dismissed under Rule 41); Yoffe,
580 F.2d at 131 n.13.




                                  8
as to the merits (i.e., whether imposing these particular
conditions   was       an    abuse     of    discretion).4




       4
          As an alternative basis for jurisdiction, S.B. and
Muwwakkil argue that the collateral order doctrine permits us
to hear their appeal. One of the requirements for the
collateral order doctrine to apply is that the issues raised must
be “effectively unreviewable on appeal from a final
judgment.” We, Inc. v. City of Philadelphia, 174 F.3d 322,
324 (3d Cir. 1999) (internal quotation omitted). Here, there
has been no showing that the propriety of the conditions
imposed on the right of S.B. and Muwwakkil to refile is an
issue that is “effectively unreviewable,” or that this appeal
otherwise “falls within the ‘narrow class of decisions that do
not terminate the litigation, but must, in the interest of
achieving a healthy legal system, nonetheless be treated as
final.’” New Jersey, Dep’t of Treasury, Div. of Inv. v. Fuld,
604 F.3d 816, 822 (3d Cir. 2010) (quoting Digital Equip.
Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994)).




                                   9